Browne, J.,
Dissenting.
I dissent on four grounds:
1. I think the Act is in contravention of Section 16, Article 3 of the Constitution of Florida, in that the subject of-the bill is not “briefly expressed in the title”, and is not even indicated, so as to give the public, the slightest intimation of the character and purpose of the legislation.
The subject of the bill, expressed in the title, is the creation of “A County Welfare Board”. Under that title any of the myriad subjects embraced in the term “welfare” could be regulated by a board,'and none of them expressed or indicated by the title.
It happens in this instance that the Board, created by this Act, is to provide for the infirm, the unfortunate, and the indigent; to erect hospitals and poor houses, establish clinics, etc., etc., but none of these subjects is expressed in the title, nor does it give the slightest intimation of the character of welfare work to be done by the Welfare Board.
Under the title of this Act, The Welfare Board created by it, might have the duties prescribed. by the Act, or it might have entirely different duties, such as the control ■and management of minors; the use of public roads; it could regulate public morality; could provide for tick eradication; the drainage of swamps; sanitary inspection; rent rates; resale of theatre tickets, et idem as infinitum; *305since these and many other unrelated subjects have been held to be proper matters for legislative regulation for the public welfare.
“Welfare” is a comprehensive and all-embracing term, and every law that purports to be in the interest of public health, public safety, morals and happiness, (which seem to embrace every human activity) has been sustained as being for the “public welfare” that greatly over-worked term, and sapper and miner of the Bill of Eights.
If a title “To Create a Welfare Board” meets the constitutional requirement, because, as is held by the majority of the court, the title “fairly gives notice of the subject of the Act so as to reasonably lead to an inquiry into the body thereof, ’ ’ it follows, that an Act with a title, “To Create a Board,” would meet the constitutional requirement, since it too would fairly give “notice of the subject of the Act so as to reasonably lead to an inquiry into the body thereof.” By the same reasoning, if the title merely expressed that it was “An Act” it would be sufficient under the doctrine of this case', that any title is sufficient, when the subject of the legislation can be ascertained by “an inquiry into the body thereof.”
Where the title of an act is such that it may relate to any one of the innumerable subjects that may be regulated for the public welfare,' I think it wholly fails to comply with the constitutional requirement that the “subject of the legislation shall be briefly expressed in the title.” Such an -innocuous title would conceal, rather than express, the subject of the proposed legislation.
(2) I think the Act is in contravention to Section 27, Article 3 of the Constitution, in that it attempts to limit the constitutional power of the Governor, in the appointment of officers.
■ This court has recently disapproved of a statute that ' *306sought to place a limitation on the Governor’s constitutional power of appointment. Westlake v. Merritt, (decided June Term, 1923), 85 Fla. 28, 95 South. Rep. 662.
It is true the limitation in that statute was of a different kind, from that of the statute under consideration, but each is a limitation upon the Governor’s constitutional power, and the principle that condemned the one, condemns the other.
If it be contended that the legislature may require certain qualifications for office holders, and that the requirement of this Act, that the Governor “shall appoint five men' and four women’’, on the Welfare Board, is a “qualification,” the answer seems patent, that neither sex, nor color is a “qualification,’’ in the matter of office holding.
The fact that the Governor makes no complaint is not determinative of the question of the limitation of his power.
If the legislature could limit the number of women to be appointed to four, it could limit it to one, or require the Governor to appoint a board composed entirely of men or women.
If the legislature can make sex or color, qualifications, it could require the Governor to appoint persons of different races to office.
The argument advanced by the respondents that some of the duties of the Welfare Board could be performed better by women than by men, if accepted, is potent to support and justify the appointment of persons of different races where there are people of such races to be cared for, one of which would furnish a large number of the infirm, the unfortunate and the indigent.
Had the Act under consideration provided for the ap*307pointment of four women of one race and five men of another, no prophet is needed to fortell >vhat would be its fate.
The proposition I urge, is made clearer by bearing in mind, that the power of the Governor to appoint officers, rests upon the same authority as that of the people to elect. Had the bill provided that the electors of Duval County should elect a board to consist of five men and four women, it is palpable that it would have no effect, since the nine receiving a plurality'of the votes, would he elected, whether all were men or all were women. Sec. 8 Art. 16, Constitution of Florida.
I find nothing in the . Constitution that distinguishes between the power of the Governor to appoint and that of the people to elect, so as to warrant the legislature in restricting the power of one that does not apply to the other.
(3) The Act provides that each member of the Board shall give a bond in the sum of $5,000.00. That provision bars a woman under coverture, not a free dealer, from serving on the Board, as she cannot execute a bond. Equitable Building & Loan Ass’n. v. King, 48 Fla. 252, 37 South. Rep. 181.
I regard such a provision, as an unjust and unwarranted discrimination against women under coverture.
(4) The Act requires that the bond to be furnished by the members of the Welfare Board, shall be “with a surety company qualified to do business in the State of Florida as surety.”
This is repugnant to Section 13, Article 16 of the Constitution of Florida, which authorizes State, county and municipal officers, to give bonds with personal sureties, or with a guarantee or surety company” as surety. This *308option given to officials by the Constitution cannot be taken from tbem by legislative enactment.
It is objectionable also as an attempt to create a monopoly in favor of bonding companies, and places an unwarranted financial burden upon officers, by requiring them to pay a fee for services that may be performed for them without’charge by persons duly qualified to act as sureties.